105 N.J. Super. 406 (1969)
252 A.2d 417
CONTINENTAL FINANCE, INC., A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
CAMBRIDGE LEE METAL CO., INC., A CORPORATION OF THE STATE OF NEW JERSEY, AND UNITED STATES OF AMERICA, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued April 28, 1969.
Decided May 8, 1969.
Before Judges CONFORD, KILKENNY and LEONARD.
Mr. William S. Katchen argued the cause for appellant (Messrs. Ravin & Ravin, attorneys; Mr. David N. Ravin, of counsel).
Mr. Don Allen Resnikoff, Assistant United States Attorney, argued the cause for respondent United States of America (Mr. David M. Satz, Jr., United States Attorney, attorney).
PER CURIAM.
We affirm essentially for the reasons stated in Judge Hand's opinion for the Law Division, as reported in 100 N.J. Super. 327 (1968).